Title: To Thomas Jefferson from Thomas Newton, Jr., 9 August 1805
From: Newton, Thomas, Jr.
To: Jefferson, Thomas


                  
                     Sir
                     
                     Norfolk August 9. 1805—
                  
                  Messrs. Adam and John Cornicks sons of respectable farmers of Princess Anne County are about to visit the interior parts of their native State. They have intimated a wish to pay their respects to you. Permit me to introduce them to you. They are young gentlemen of worth & Character. They will esteem it the greatest of obligations if you can shew them the model of the Plough improved by you, or for information necessary for the construction of one on your plan.
                  Recieve the assurances of my high esteem & respect.
                  
                     Tho: Newton Jr
                     
                  
               